Filed 11/26/18                                     Case 18-13657                                 Doc 38



           1     KRISTIN ZILBERSTEIN, ESQ. SBN 200041
                 JENNIFER R. BERGH, ESQ. SBN 305219
           2     THE LAW OFFICES OF MICHELLE GHIDOTTI
                 1920 Old Tustin Ave.
           3     Santa Ana, CA 92705
                 Ph: (949) 427-2010 ext. 1010
           4     Fax: (949) 427-2732
                 Email: Kzilberstein@ghidottilaw.com
           5

           6     Attorneys for Respondent
                 U.S. Bank National Association, not individually
           7     but solely as Trustee for BlueWater Investment
                 Trust 2018-1, its successors and assigns
           8
                                          UNITED STATES BANKRUPTCY COURT
           9
                              EASTERN DISTRICICT OF CALIFORNIA – FRESNO DIVISION
          10

          11     In re:                                      )   CASE NO.: 18-13657
                                                             )
          12                                                 )   Chapter 13
                 Martina Dul, aka Martyna Obszynski          )
          13                                                 )   OBJECTION TO CONFIRMATION OF
                          Debtor                             )   DEBTORS’ PLAN
          14                                                 )
                                                             )   Hearing Date: 1/9/2019
          15                                                 )
                                                             )       Hearing Time: 9:00AM
          16                                                 )
                                                             )   Honorable Fredrick E. Clement
          17                                                 )
                                                             )
          18                                                 )
                                                             )
          19                                                 )
                                                             )
          20                                                 )
                                                             )
          21                                                 )
                                                             )
          22                                                 )

          23

          24


                                                                 1
Filed 11/26/18                                       Case 18-13657                                                   Doc 38



           1     TO THE HONORABLE JUDGE FREDRICK E. CLEMENT, UNITED STATES

           2     BANKRUPTCY JUDGE, THE DEBTOR, HER ATTORNEY OF RECORD AND THE

           3     CHAPTER 13 TRUSTEE, MICHAEL H. MEYER:

           4             U.S. Bank National Association, not individually but solely as Trustee for BlueWater

           5     Investment Trust 2018-1, (“Creditor”), a secured creditor of the above-named Debtors hereby

           6     objects to the confirmation of Debtor’s Chapter 13 Plan (the “Plan”) on the grounds that the Plan

           7     does not comply with the provisions of Chapter 13 of Title 11, United States Code, and with

           8     other applicable provisions of said Title 11.

           9             This objecting Creditor holds a deed of trust on the Debtor’s real property commonly

          10     described as 1208 DELWOOD AVENUE, BAKERSFIELD, CALIFORNIA 93307 (the

          11     “Property”), which is Debtors’ principal residence. Creditor is entitled to receive payments

          12     pursuant to a Promissory Note which is secured by a Deed of Trust on the subject property

          13     commonly known as 1208 DELWOOD AVENUE, BAKERSFIELD, CALIFORNIA 93307. As

          14     of the Petition Date, the approximate amount in default was $12,463.71, as is described in the

          15     Proof of Claim filed by Creditor on November 14, 2018; Creditor files this Objection to protect

          16     its interests.

          17                                                         I

          18                                                 ARGUMENT

          19         Application of the provisions of 11 United States Code Section 1325 determines when a Plan

          20     shall be confirmed by the Court. Based on the foregoing, as more fully detailed below, the Plan

          21     cannot be confirmed as proposed because the Plan does not comply with the provisions of

          22     Chapter 13 of the United States Bankruptcy Code.

          23     // /

          24


                                                                 2
Filed 11/26/18                                         Case 18-13657                                                   Doc 38



           1

           2        A. IMPERMISSIBLY MODIFIES CREDITOR’S RIGHTS
                    11 U.S.C. §1322(b)(2)
           3
                           Under 11 U.S.C. §1322(b)(2), a Plan that modifies the rights of a creditor whose claim is
           4
                 secured only by a security interest in real property that is debtor’s principal residence is
           5
                 impermissible. The plan lists $11,224.00 in arrears when the actual arrears are $12,463.71. That
           6
                 reduction in arrears is an impermissible modification. The proposed Plan also does not set forth a
           7
                 reasonable schedule and time period for the payment of the arrearages owed to Secured Creditor
           8
                 because Secured Creditor is not included in the Plan. To cure the pre-petition arrearages of
           9
                 $12,463.71 over a 60 month Plan, Secured Creditor must receive a minimum payment of
          10
                 $207.73 per month from the Debtor through the Plan. Therefore, the Plan is not feasible.
          11
                    B. DOES NOT MEET FULL VALUE REQUIREMENT
          12           11 U.S.C. §1325(a)(5)(B)(ii)

          13               The Debtors’ Plan does not provide for cure of the pre-petition arrears owed to

          14     Creditor. The pre-petition arrears owed to Creditor are no less than approximately $12,463.71.

          15     Debtors’ Plan provides for $11,224.00 in arrears payments to Creditor. Accordingly, Debtor

          16     will be required to amend her Plan to fully provide for the pre-petition arrears owed to

          17     Creditor. Since Debtor’s Plan does not provide for cure of the default of the pre-petition

          18     arrears owed to Creditor, the Plan does not meet the full value requirement and fails to satisfy

          19     11 U.S.C. §1325(a)(5)(B)(ii).

          20        ////

          21        ////

          22        ////

          23        ////

          24


                                                                   3
Filed 11/26/18                                     Case 18-13657                                               Doc 38



           1       WHEREFORE, Creditor objects to confirmation of the Plan and requests as follows:

           2             a.   The confirmation of the Proposed Chapter 13 Plan be denied; or, in the

           3          alternative,

           4             b.   Debtor’s plan be amended to reflect the arrears amount listed in Secured

           5          Creditor’s filed proof of claim

           6             c.   For attorneys’ fees and costs herein, and

           7             d.   For such other relief as this Court deems proper.

           8
                 DATED: November 26, 2018                   THE LAW OFFICES OF MICHELLE GHIDOTTI
           9

          10                                                By: /s/ Kristin Zilberstein Esq._______
                                                            Kristin Zilberstein, Esq.
          11                                                U.S. Bank National Association, not individually
                                                            but solely as Trustee for BlueWater Investment
          12                                                Trust 2018-1

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24


                                                               4
